PER CURIAM.
Upon her plea of guilty to second degree murder the trial court sentenced the appellant to twenty years’ incarceration followed by ten years’ probation, which sentence was within the terms of the plea bargain. The appellant’s counsel then filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We have reviewed the record in accordance with In re Anders Briefs, 581 So.2d 149 (Fla.1991), and agree with counsel that no meritorious grounds exist to reverse the conviction or sentence. However, we do note that a special condition of probation was imposed that the trial court did not pronounce at sentencing. Therefore, the special condition that the appellant pay for drug testing during her probationary term is stricken. Hamilton v. State, 653 So.2d 1068 (Fla. 2d DCA 1995). In all other respects we affirm.
DANAHY, A.C.J., and PARKER and FULMER, JJ., concur.